DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on January 28, 2021.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/28/2021, 4/7/2021 and 8/30/2021 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on January 28, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

7.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0285315) in view of Albanna et al (US 2018/0312075).
 	Regarding claim 1, Lee discloses a switched-mode power supply (i.e. circuit of Figure 3), comprising: 
 	a rectifier (Fig. 3, rectifier element 222); 
 	a switching unit (Fig. 3, pulse generator 240) disposed downstream of said rectifier (Fig. 3, rectifier element 222); and 
 	a filter (Fig. 3, circuit of varistor 124, arrester 126, and LC filter 128) having a voltage limiter circuit (Fig. 3, circuit of varistor 124 and arrester 126) and a current-compensated choke coil (Fig. 3, LC filter 128) connected to said voltage limiter circuit (Fig. 3, circuit of varistor 124 and arrester 126) in such a way that in a case of interference signals (i.e. noise components) applied to said current-compensated choke coil (Fig. 3, LC filter 128), a damping of the interference signals (i.e. noise components) takes place by way of said voltage limiter circuit (Fig. 3, circuit of varistor 124 and arrester 126) (See paragraph [0062]).
 	Lee fails to disclose a transmission device disposed downstream of said switching unit. 
 	However, Albanna et al discloses a transmission device (Fig. 1, transmission 49) disposed downstream of a switching unit (Fig. 1, electronic control system(s) 28) (i.e. switches are located within battery charger system 20 of Figures 1 and 2. See Figure 2. Furthermore, battery charger system 20 can be included within electronic control system(s) 28 of Figure 1 which is connected to transmission 49. See Figure 1 and paragraphs [0012] and [0014]). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Lee, by including a transmission device, as taught by Albanna et al, in order to obtain a circuit capable of minimizing interferences or noise for vehicles.
 	Regarding claim 2, Lee further discloses wherein said voltage limiter circuit (Fig. 3, circuit of varistor 124 and arrester 126) contains a surge arrester (Fig. 4, arrester 126) and an electrical resistor (Fig. 3, varistor 124).
 	Regarding claim 3, Lee further discloses wherein said electrical resistor (Fig. 3, varistor 124) is a varistor (i.e. varistor 124 of Figure 3).
 	Regarding claim 4, Lee further discloses wherein said surge arrester (Fig. 4, arrester 126) and said varistor (Fig. 3, varistor 124) are connected in series (See Figure 3).
 	Regarding claim 7, Lee further discloses wherein said filter (Fig. 3, circuit of varistor 124, arrester 126, and LC filter 128) is connected upstream of said rectifier (Fig. 3, rectifier element 222).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0285315) in view of Albanna et al (US 2018/0312075), and in further view of Veskovic (US 2012/0044599). 
 	Regarding claim 5, Lee discloses a surge arrestor (Fig. 4, arrester 126), on an input side, is connected to an input side of a current-compensated choke coil (Fig. 3, LC filter 128) which is to be connected a first conductor (Fig. 4, top terminal of carrying signal AC_IN). 
 	Lee fails to disclose where said varistor has an output side connected to an output of said current- compensated choke coil which has an input to be connected to a second conductor.
 	However, Veskovic discloses where a varistor (Fig. 3, MOV 222) has an output side connected to an output of a current-compensated choke coil (Fig. 3, common-mode choke 212) which has an input to be connected to a second conductor (Fig. 3, bottom terminal carrying signal Vac).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Lee, by including capacitors, as taught by Veskovic, in order to obtain a circuit with improved filtering between input terminals and for various design purposes.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0285315) in view of Albanna et al (US 2018/0312075), and in further view of Fauer et al (US 2014/0266507). 
 	Regarding claim 6, Lee discloses a filter (Fig. 3, circuit of varistor 124, arrester 126, and LC filter 128) and a current-compensated choke coil (Fig. 3, LC filter 128). 
 	Lee fails to disclose wherein said filter has capacitors which are connected upstream and/or downstream of said current-compensated choke coil.
 	However, Fauer et al discloses wherein a filter has capacitors (Fig. 3, Y-capacitors 318 and X-capacitors 316) which are connected upstream and/or downstream of a current-compensated choke coil (Fig. 3, common mode choke 302).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Lee, by including capacitors, as taught by Fauer et al, in order to obtain a circuit with improved filtering of common mode and differential noises or interferences. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knobloch et al (DE-102011056288-A1) deals with a power-operated device, Fink et al (WO-2010046247-A1) deals with a protective circuit and measuring device having such a protective circuit, Funayama et al (WO-2018101081-A1) deals with a power supply device, lighting equipment, and method for manufacturing a power supply device, Marcinkiewicz et al (US 2017/0302165) deals with choke and EMI filter circuits for power factor correction circuits, Kristensen (US 2016/0105097) deals with an electric actuator system, Roberts, JR. et al, (US 2003/0127913) deals with a digital subscriber line alternating current EMI/RFI broadband noise eliminator, and Kato et al (US 2003/0079486) deals with a controlling device of a compressor.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838